DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: Lawrence discloses selecting a digital assistant out of a plurality of digital assistants based a detected wake word.  Hoffmeister teaches two-step wake-word detection process to wake up a speech recognition system.  The prior art, individually or in combination, fails to explicitly disclose the inventive concept of having the wake-word engine, upon selected and activated based on a detected wake word, to further analyze the sound data to confirm detection of the wake word.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pandya et al. (USPG 2017/0278512) teach a directional keyword verification by determining if the detected keyword matches with a keyword in a database and if so, determine if a vowel pattern of the detected keyword matches with a vowel pattern of keyword stored in the database.  Khellah et al. (USPG 2019/0115011) teach detecting keywords using spiking neural network, and a keyword is verified by observing the sequence of phonemes.  Biatov et al. (USPG 2014/0207457) teach a false alarm reduction in speech recognition systems using context information, where spotted keyword is verified.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUYEN X VO/Primary Examiner, Art Unit 2656